DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the response filed on 2/24/2022. Claims 2-21 are currently pending.  

Terminal Disclaimer
The terminal disclaimer filed on 2/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,022,903 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 2, the prior art of record, either alone or in combination, fails to teach or render obvious a) determining an expected drift of a temperature of the lithography mask due to transferring the lithography mask from a first system to a second system; and b) modifying a temperature prevailing in the first system and/or a temperature prevailing in the second system so that an actual drift of the temperature of the lithography mask after transferring the lithography mask from the first system to the second system is reduced compared to the expected temperature drift determined in a). These limitations in combination with the other limitations of claim 2 render the claim non-obvious over the prior art of record.
Regarding claim 18, the prior art of record, either alone or in combination, fails to teach or render obvious determining an expected change in a thermal state of the lithography mask during transfer of the lithography mask from a first system to a second system; and before transferring the lithography mask to the second system, modifying a temperature of the lithography mask to at least partially compensate the expected change in the thermal state of the lithography mask during transfer of the lithography mask from the first system to the second system. These limitations in combination with the other limitations of claim 18 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Holzmann et al. (US PGPub 2016/0179018, Holzmann hereinafter) discloses a) transferring an optical replacement component from a first system to a second system (Figs. 1-3, 5, 7, 9, 10, 11, paras. [0090], [0097], [0099]-[0103], [0121]-[0140], the first plate 42a and the second plate 42b are transferred between the projection light path and temperature control devices 50a and 50b, temperature control device 50, temperature control devices 50a, 50b, 50c); and b) after transferring the optical replacement component from the first system to the second system, modifying a temperature prevailing in the first system and/or a temperature prevailing in the second system so that an actual drift of the temperature of the optical replacement component is reduced (Figs. 1-3, 5, 7, 9, 10, 11, paras. [0090], [0097], [0099]-[0104], [0121]-[0140], the temperature control devices 50, or 50a, 50b, or 50a, 50b, 50c changes the temperature of plate 42a or 42b when the plate is disposed in the temperature control device to change the temperature distribution of the plate to the desired temperature distribution to match the distribution to produce the corrective effect. Additionally, the plate is transferred by a handling robot to a temperature control device in which the temperature distribution is maintained using heating light that compensates for heat losses to the surrounding support structure). Holzmann does not describe or render obvious determining an expected drift of a temperature of a lithography mask due to transferring the lithography mask and does not describe determining an expected change in a thermal state of the lithography mask during transfer of the lithography mask, and does not describe that the first system is a holder configured to store a plurality of lithography masks.  
Shirata et al. (US PGPub 2009/0279059, Shirata hereinafter) discloses determining an expected drift of a temperature (paras. [0106]-[0107], the amount of temperature change of a substrate during transport can be determined in advance); and b) modifying a temperature so that an actual drift of the temperature of the component is reduced compared to the expected temperature drift determined in a) (paras. [0106]-[0107], the substrate temperature adjusting apparatus 9 adjusts the temperature of the substrate taking into account the change in temperature of the substrate during transport to reduce the temperature differential between the substrate and the first holder part 2H). Shirata does not describe or render obvious determining an expected drift of a temperature of a lithography mask due to transferring the lithography mask and modifying a temperature prevailing in the first system and/or a temperature prevailing in the second system so that an actual drift of the temperature of the lithography mask after transferring the lithography mask from the first system to the second system is reduced compared to the determined expected temperature drift and does not describe determining an expected change in a thermal state of the lithography mask during transfer of the lithography mask, and before transferring the lithography mask to the second system, modifying a temperature of the lithography mask to at least partially compensate the expected change in the thermal state of the lithography mask during transfer of the lithography mask from the first system to the second system. Finally, Shirata does not describe that the first system is a holder configured to store a plurality of lithography masks.  
Kuit et al. (US PGPub 2007/0070324, Kuit hereinafter) discloses a substrate conditioner used to condition the substrate prior to transfer of a substrate to match the temperature of the substrate with that of the substrate holder (Fig. 2, paras. [0048]-[0058], [0061], [0065]-[0066], substrate handler 2 includes a heating/cooling apparatus to condition substrate W before the substrate is transferred to the substrate holder 4. A controller 6 measures the temperature of the wafer holder 4 to compare with the temperature of the substrate held on the substrate handler 2, and the controller 6 controls the temperature conditioning system to bring the substrate W to a desired temperature). Kuit does not describe or suggest determining an expected drift of a temperature of a lithography mask due to transferring the lithography mask and modifying a temperature prevailing in the first system and/or a temperature prevailing in the second system so that an actual drift of the temperature of the lithography mask after transferring the lithography mask from the first system to the second system is reduced compared to the determined expected temperature drift and does not describe determining an expected change in a thermal state of the lithography mask during transfer of the lithography mask, and before transferring the lithography mask to the second system, modifying a temperature of the lithography mask to at least partially compensate the expected change in the thermal state of the lithography mask during transfer of the lithography mask from the first system to the second system. Additionally, Kuit does not describe that the first system is a holder configured to store a plurality of lithography masks.  
Phillips et al. (US PGPub 2012/0120379, Phillips hereinafter) discloses removing a reticle from the optical path of an exposure apparatus and using a temperature adjuster to control the distortion of the reticle (Figs. 1-5, paras. [0028], [0031], [0032], [0047]-[0049], [0056], [0073]-[0074], [0083], [0116], [0125]-[0126], reticle 28 is removed from the optical path of the exposure apparatus to sensors 48 and temperature adjuster 58 to control the distortion from the reticle 28 via temperature control), but Phillips does not teach or suggest determining an expected drift of a temperature of the lithography mask due to transferring the lithography mask and does not describe determining an expected change in a thermal state of the lithography mask during transfer of the lithography mask and does not describe a first system is a holder configured to store a plurality of lithography masks. 
Roux (US PGPub 2008/0273180) discloses a thermal profile corrector that changes the thermal profile of a transmissive optical element, and the thermal profile corrector being movable into and out of proximity with the optical element (Figs. 1, 3-9, para. [0006]), but Roux does not describe or render obvious a) determining an expected drift of a temperature of the lithography mask due to transferring the lithography mask from a first system to a second system; and b) modifying a temperature prevailing in the first system and/or a temperature prevailing in the second system so that an actual drift of the temperature of the lithography mask after transferring the lithography mask from the first system to the second system is reduced compared to the expected temperature drift determined in a) and does not describe or render obvious determining an expected change in a thermal state of the lithography mask during transfer of the lithography mask from a first system to a second system; and before transferring the lithography mask to the second system, modifying a temperature of the lithography mask to at least partially compensate the expected change in the thermal state of the lithography mask during transfer of the lithography mask from the first system to the second system. Roux also does not describe that the first system is a holder configured to store a plurality of lithography masks.
Tadokoro et al. (US PGPub 2007/0272680) discloses determining correction values for the set temperature of regions of a heating plate from the temperature drop amounts of heating plate regions (Figs. 6-17, abstract, para. [0073]), but Tadokoro et al. does not describe or suggest a) determining an expected drift of a temperature of the lithography mask due to transferring the lithography mask from a first system to a second system; and b) modifying a temperature prevailing in the first system and/or a temperature prevailing in the second system so that an actual drift of the temperature of the lithography mask after transferring the lithography mask from the first system to the second system is reduced compared to the expected temperature drift determined in a) and does not describe or render obvious determining an expected change in a thermal state of the lithography mask during transfer of the lithography mask from a first system to a second system; and before transferring the lithography mask to the second system, modifying a temperature of the lithography mask to at least partially compensate the expected change in the thermal state of the lithography mask during transfer of the lithography mask from the first system to the second system. Tadokoro also does not describe that the first system is a holder configured to store a plurality of lithography masks.
Nei et al. (US Patent No. 6,342,941, Nei hereinafter) discloses transferring a mask from a reticle library to the main body of a lithography system (Figs. 4 and 7, reticles R are stored in reticle library 70 and transferred between library 70 and main body 100’ by reticle transfer system 102) and describes heating the reticle to the saturation temperature using a reticle heater provided in a reticle case (Figs. 4-7, col. 12, lines 52-67, col. 13, lines 1-27). Nei does not teach or render obvious a) determining an expected drift of a temperature of the lithography mask due to transferring the lithography mask from a first system to a second system; and b) modifying a temperature prevailing in the first system and/or a temperature prevailing in the second system so that an actual drift of the temperature of the lithography mask after transferring the lithography mask from the first system to the second system is reduced compared to the expected temperature drift determined in a) and does not describe or render obvious determining an expected change in a thermal state of the lithography mask during transfer of the lithography mask from a first system to a second system; and before transferring the lithography mask to the second system, modifying a temperature of the lithography mask to at least partially compensate the expected change in the thermal state of the lithography mask during transfer of the lithography mask from the first system to the second system.
Yoneda et al. (US PGPub 2017/0052460) discloses using heat dissipation characteristics of the mask under atmospheric pressure and under vacuum to determine the time at which a power supply for a heater is turned off before movement of the mask (para. [0039]) and discloses a mask stocker that stores a number of masks in separate storage rooms having heat generating members (Figs. 9, 11, paras. [0056]-[0061], [0065]-[0068]). Yoneda does not teach or render obvious a) determining an expected drift of a temperature of the lithography mask due to transferring the lithography mask from a first system to a second system; and b) modifying a temperature prevailing in the first system and/or a temperature prevailing in the second system so that an actual drift of the temperature of the lithography mask after transferring the lithography mask from the first system to the second system is reduced compared to the expected temperature drift determined in a), and does not describe or render obvious determining an expected change in a thermal state of the lithography mask during transfer of the lithography mask from a first system to a second system; and before transferring the lithography mask to the second system, modifying a temperature of the lithography mask to at least partially compensate the expected change in the thermal state of the lithography mask during transfer of the lithography mask from the first system to the second system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882